Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00829-CV

                        WESTERN RIM PROPERTY SERVICES, INC.,
                                      Appellant

                                               v.
                                                /s
                                     Paula BAZAN-GARCIA,
                                             Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2014-CV-01064
                            Honorable Walden Shelton, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 15, 2015

DISMISSED

           The parties have filed an agreed motion to dismiss this interlocutory appeal without

prejudice. The motion is signed by counsel for appellant and appellee. We therefore grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of the appeal are taxed

against the party who incurred them.


                                                 PER CURIAM